EXHIBIT EXECUTION COPY AMENDMENT NO. 2 to LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT relating to $99,100,000 State of Ohio Pollution Control Revenue Refunding Bonds, Series 2005-A (FirstEnergy Nuclear Generation Corp. Project) THIS AMENDMENT NO. 2 TO LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT (this “Amendment”) is made as of June 12, 2009 by and among FIRSTENERGY NUCLEAR GENERATION CORP. (the “Company”), FIRSTENERGY CORP. and FIRSTENERGY SOLUTIONS CORP., as Guarantors (the “Guarantors”), the Banks party hereto and BARCLAYS BANK PLC, as Fronting Bank (the “Fronting Bank”) and as Administrative Agent (the “Administrative Agent”) under that certain Letter of Credit and Reimbursement Agreement, dated as of December 16, 2005, by and among the Company, the Banks from time to time parties thereto, the Fronting Bank and the Administrative Agent (as amended by that certain Amendment No. 1 to Letter of Credit and Reimbursement Agreement, dated as of March 1, 2007, and as the same may be further amended, restated, supplemented or otherwise modified, the “Agreement”).Defined terms used herein and not otherwise defined herein shall have the meaning given to such terms in the Agreement. WITNESSETH WHEREAS, the Company, the Banks, the Fronting Bank and the Administrative Agent are parties to the Agreement and the Guarantors are party to certain Guaranty Agreements related to the Agreement; and WHEREAS, the Company, the Guarantors, the Fronting Bank and the Administrative Agent and the requisite number of Banks under Section 9.01 of the Agreement have agreed to amend the Agreement on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the premises set forth above, the terms and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto have agreed as follows: SECTION 1.Amendments.Effective as of the date hereof upon the satisfaction of the conditions precedent set forth in Section 3(a) below (the “Concurrent Effective Date”), the Agreement is hereby amended as follows: 1.1. The definition of the term “Alternate Base Rate” appearing in Section 1.01 of the Agreement is amended and restated in its entirety to read as follows: “Alternate Base Rate” means, for any day, a rate of interest per annum equal to the highest of (i) the Base Rate for such day, (ii) the sum of the Federal Funds Rate for such day plus 0.50% per annum and (iii) the LIBO Reference Rate plus 1.00% per annum. 1.2. The definition of the term “Disclosure Documents” appearing in Section 1.01 of the Agreement is amended and restated in its entirety to read as follows: “Disclosure Documents” means FirstEnergy’s and FES’ Annual Reports on Form 10-K filed with the SEC for the year ended December 31, 2008, Quarterly Reports on Form 10-Q filed with the SEC for the three months ended March 31, 2009 and Current
